DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 16/157,866 filed 10/11/2018.
Claims 1-20 are pending.
Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 112(b).
Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al. (US Patent Pub 2018/0096163), in view of Funke et al. (US Patent Pub 2020/0065301).
Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al. (US Patent Pub 2018/0096163) (Jacques), in view of Funke et al. (US Patent Pub 2020/0065301) (Funke), further in view of Klianev (US Patent Pub 2019/0251199).
Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al. (US Patent Pub 2018/0096163) (Jacques), in view of Funke et al. (US Patent Pub 2020/0065301) (Funke), further in view of Kennedy (US Patent Pub 2017/0132625).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al. (US Patent Pub 2018/0096163) (Jacques), in view of Funke et al. (US Patent Pub 2020/0065301) (Funke) and Kennedy (US Patent Pub 2017/0132625), further in view of Klianev (US Patent Pub 2019/0251199).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   Examiner suggests incorporating the JSON or key-value aspect of the invention into the title.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5, 12, and 19 recite “fifth data being stored” in the second limitation.  The phrase “being stored” seems to indicate that the act of storing the fifth data identifies the first blockchain.  However, the first limitation is accessing already stored fifth data.  The second limitation seems to be referencing the first limitation and should recite “based on the fifth data stored in the first database table, identifying the first blockchain” to indicate that the fifth data itself is used to identify the first blockchain.  Clarification is required.
Claims not specifically mentioned above are rejected because they depend on a rejected claim.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al. (US Patent Pub 2018/0096163) (Jacques), in view of Funke et al. (US Patent Pub 2020/0065301) (Funke).
In regards to claim 1, Jacques discloses a method comprising:
a.	receiving, by a server from a first blockchain server via a network, first data for a first blockchain transaction of a first blockchain (Jacques at paras. 0013, 0017)1;
b.	receiving, by the server from a second blockchain server via the network, second data from a second blockchain transaction (Jacques at paras. 0013, 0017)2;
c.	storing, by the server, based on the first data and a first mapping, third data in a first database table (Jacques at paras. 0015, 0023, 0034)3;
d.	storing, by the server, based on the second data and a second mapping, fourth data in a second database table (Jacques at paras. 0015, 0023, 0034)4; and
e.	causing a user interface to be presented on a client device, the user interface comprising the third data.  Jacques at paras. 0039, 0043.5
Jacques does not expressly disclose a second blockchain from which the second blockchain transaction comes from.
Funke discloses integrating data from multiple, independent blockchains into a single database.  Funke at paras. 0019-21, 0024, 0027.  Therefore, Funke discloses having a second blockchain network.
Jacques and Funke are analogous art because they are both directed to the same field of endeavor of blockchain technology.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jacques by adding the feature of receiving second data from a second blockchain transaction that is from a second blockchain, as disclosed by Funke.  
The motivation for doing so would have been to allow a user to ensure consistency of integrated blockchain networks in a database.  Funke at para. 0004.

In regards to claim 4, Jacques in view of Funke discloses the method of claim 1, wherein:
a.	the first data comprises a message in the first blockchain, the message having a message type (Jacques at para. 0034); and
b.	the first database table corresponds to the message type.  Jacques at para. 0034.6
In regards to claim 8, Jacques discloses a system comprising:
a.	a memory that stores instructions (Jacques at para. 0081); and
b.	one or more processors (Jacques at para. 0081) configured by the instructions to perform operations comprising:
i.	receiving, by a server from a first blockchain server via a network, first data for a first blockchain transaction of a first blockchain (Jacques at paras. 0013, 0017)7;
ii.	receiving, by the server from a second blockchain server via the network, second data from a second blockchain transaction (Jacques at paras. 0013, 0017)8;
iii.	storing, by the server, based on the first data and a first mapping, third data in a first database table (Jacques at paras. 0015, 0023, 0034)9;
iv.	storing, by the server, based on the second data and a second mapping, fourth data in a second database table (Jacques at paras. 0015, 0023, 0034)10; and
v.	causing a user interface to be presented on a client device, the user interface comprising the third data.  Jacques at paras. 0039, 0043.11
Jacques does not expressly disclose a second blockchain from which the second blockchain transaction comes from.
Funke discloses integrating data from multiple, independent blockchains into a single database.  Funke at paras. 0019-21, 0024, 0027.  Therefore, Funke discloses having a second blockchain network.
Jacques and Funke are analogous art because they are both directed to the same field of endeavor of blockchain technology.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jacques by adding the feature of receiving second data from a second blockchain transaction that is from a second blockchain, as disclosed by Funke.  
The motivation for doing so would have been to allow a user to ensure consistency of integrated blockchain networks in a database.  Funke at para. 0004.

Claim 11 is essentially the same as claim 4 in the form of a system.  Therefore, it is rejected for the same reasons.
Claims 15 and 18 are essentially the same as claims 1 and 4, respectively, in the form of a computer-readable medium (Jacques at para. 0081).  Therefore, they are rejected for at least the same reasons.

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al. (US Patent Pub 2018/0096163) (Jacques), in view of Funke et al. (US Patent Pub 2020/0065301) (Funke), further in view of Klianev (US Patent Pub 2019/0251199).
In regards to claim 2, Jacques in view of Funke discloses the method of claim 1, but does not expressly disclose wherein:
a.	the first mapping maps keys of key-value pairs in the first blockchain to columns in the first database table; and
b.	the storing of the third data in the first database table comprises storing, for each mapped key-value pair of the first mapping, a value of the key value pair in the mapped column of the key of the key-value pair.
While Jacques does disclose a schema (i.e., first mapping) that describes the relationships between different columns and/or fields as well as how the data from the blockchain is represented in the database table (Jacques at para. 0015), Jacques does not expressly disclose that the schema comprises key-value mappings to the columns of the database table, which is why Klianev is relied upon below.
Klianev discloses a system and network for providing interoperability between different blockchain networks.  Klianev at abstract; para. 0002.  Klianev discloses in a case where a database is built to maintain a replica that is synchronized with the blockchain, a value of a key-value item of a blockchain data object represents the value of a column of a record in a table of a database.  Klianev at para. 0144.  Logically, the column or field would correspond to the key of the key-value pair.
Jacques, Funke, and Klianev are analogous art because they are all directed to the same field of endeavor of blockchain technology.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jacques in view of Funke by adding the features of wherein the first mapping maps keys of key-value pairs in the first blockchain to columns in the first database table and the storing of the third data in the first database table comprises storing, for each mapped key-value pair of the first mapping, a value of the key value pair in the mapped column of the key of the key-value pair, as disclosed by Klianev.
The motivation for doing so would have been to ensure that the blockchain data object would be easily represented in a database table (Klianev at para. 0144) and to allow a user to query the database table in a familiar format for quick and efficient retrieval of information related to assets held on the blockchain.  Jacques at para. 0035.

In regards to claim 3, Jacques in view of Funke discloses the method of claim 2, wherein:
a.	the second mapping maps keys of key-value pairs in the second blockchain to columns in the second database table; and
b.	the storing of the fourth data in the second database table comprises storing, for each mapped key-value pair of the second mapping, a value of the key-value pair in the mapped column of the key of the key-value pair.
While Jacques does disclose a schema (i.e., second mapping) that describes the relationships between different columns and/or fields as well as how the data from the blockchain is represented in the database table (Jacques at para. 0015), Jacques does not expressly disclose that the schema comprises key-value mappings to the columns of the database table, which is why Klianev is relied upon below.
Klianev discloses a system and network for providing interoperability between different blockchain networks.  Klianev at abstract; para. 0002.  Klianev discloses in a case where a database is built to maintain a replica that is synchronized with the blockchain, a value of a key-value item of a blockchain data object represents the value of a column of a record in a table of a database.  Klianev at para. 0144.  Logically, the column or field would correspond to the key of the key-value pair.
Jacques, Funke, and Klianev are analogous art because they are all directed to the same field of endeavor of blockchain technology.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jacques in view of Funke by adding the features of wherein the second mapping maps keys of key-value pairs in the second blockchain to columns in the second database table and the storing of the fourth data in the second database table comprises storing, for each mapped key-value pair of the second mapping, a value of the key-value pair in the mapped column of the key of the key-value pair, as disclosed by Klianev.  This would be the same modification as described in claim 2 but with the added ability to account for data from a different blockchain network (i.e., second data in the second blockchain) as supported by Funke and Klianev.
The motivation for doing so would have been to ensure that the blockchain data object would be easily represented in a database table (Klianev at para. 0144) and to allow a user to query the database table in a familiar format for quick and efficient retrieval of information related to assets held on the blockchain.  Jacques at para. 0035.

Claims 9 and 10 are essentially the same as claims 2 and 3, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 16 and 17 are essentially the same as claims 2 and 3, respectively, in the form of a computer-readable medium.  Therefore, they are rejected for at least the same reasons.

Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al. (US Patent Pub 2018/0096163) (Jacques), in view of Funke et al. (US Patent Pub 2020/0065301) (Funke), further in view of Kennedy (US Patent Pub 2017/0132625).
In regards to claim 5, Jacques in view of Funke discloses the method of claim 1, further comprising:
a.	accessing fifth data stored in the first database (Jacques at para. 0035)12;
b.	based on the fifth data being stored in the first database table, identifying the first blockchain (Funke at para. 0027)13 ;
Jacques in view of Funkes does not expressly disclose generating, based on the identification of the first blockchain and the first mapping, an entry in the first blockchain.
Kennedy discloses a system and method for processing blockchain transactions.  Kennedy at abstract.  The system can be configured to generate a data record corresponding to a blockchain transaction to be posted to the blockchain network.  The data record includes a message and message type indicator.  Kenndy at para. 0026.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jacques in view of Funke by adding the features of generating, based on the identification of the first blockchain and the first mapping, an entry in the first blockchain, as disclosed by Kennedy.
The motivation for doing so would have been to integrate between the database and the blockchain for full benefit of a user who may be more familiar with a database interface.  Jacques at para. 0035.

In regards to claim 7, Jacques in view of Funke and Kennedy discloses the method of claim 5, wherein:
a.	the generating of the entry in the first blockchain comprises generating the entry with a message type corresponding to the first database table.  Jacques at para. 0034.  Kennedy at para. 0026.14

Claims 12 and 14 are essentially the same as claims 5 and 7, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claim 19 is essentially the same as claim 5 in the form of a computer-readable medium.  Therefore, they are rejected for at least the same reasons.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al. (US Patent Pub 2018/0096163) (Jacques), in view of Funke et al. (US Patent Pub 2020/0065301) (Funke) and Kennedy (US Patent Pub 2017/0132625), further in view of Klianev (US Patent Pub 2019/0251199).
In regards to claim 6, Jacques in view of Funke and Kennedy discloses the method of claim 5, wherein:
a.	accessing the fifth data comprises accessing a row of the first database table, the row comprising a first value of a first column, the first column being mapped by the first mapping to a first key; and
b.	based on the first mapping and the row of the first database table, the generating of the entry in the first blockchain comprises storing a key-value pair having the first key as the key and the first value as the value.
Jacques in view of Funke and Kennedy does not expressly disclose the first column is mapped by the first mapping to a first key and the generating comprises storing a key-value pair having the first key as the key and the first value as the value.
Klianev discloses a system and network for providing interoperability between different blockchain networks.  Klianev at abstract; para. 0002.  Klianev discloses in a case where a database is built to maintain a replica that is synchronized with the blockchain, a value of a key-value item of a blockchain data object represents the value of a column of a record in a table of a database.  Klianev at para. 0144.  Logically, the column or field would correspond to the key of the key-value pair.
Jacques, Funke, Kennedy, and Klianev are analogous art because they are all directed to the same field of endeavor of blockchain technology.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jacques in view of Funke and Kennedy by adding the features of the first column is mapped by the first mapping to a first key and the generating comprises storing a key-value pair having the first key as the key and the first value as the value, as disclosed by Klianev.
The motivation for doing so would have been because both Klianev and Jacques disclose storing blockchain transaction data in a database allows for easy requesting of the data by the user.  Jacques at para. 0035.  Kennedy also discloses generating transactions by reading data from a database.  Kennedy at para. 0026.  Therefore, one of ordinary skill in the art would have utilized the key-value mapping disclosed by Klianev for structuring the database table and using that table and mapping to generate an entry to be posted to the blockchain.

Claim 13 is essentially the same as claim 6 in the form of a system.  Therefore, it is rejected for the same reasons.
Claim 20 is essentially the same as claim 6 in the form of a computer readable medium.  Therefore, it is rejected for the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Beck (US Patent Pub 2019/0158275) discloses a blockchain system and method.
Ganesan et al (US Patent Pub 2016/0365978) discloses a system and method for storing data of a blockchain in a database.
Davis (US Patent Pub 2017/0148016) discloses a system and method for settlement by use of an opaque blockchain.
Cochrane et al. (US Patent Pub 2019/0171739) disclose a system and method for detecting phantom items in a distributed replicated database of a blockchain network.
Kain et al. (US Patent Pub 2019/0156923) discloses a system and method for collecting and aggregating data using a blockchain network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Data from the blockchain is interpreted and stored in a database table.
        2 This process is repeated for multiple transactions of a blockchain network (i.e., second blockchain server, second blockchain transaction).
        3 Transactions are stored in the database table based on a schema (i.e., mapping).
        4 Transactions are stored in the database table based on a schema (i.e., mapping).
        5 A front end interface (i.e., user interface) is presented on the client and allows the client to view transactions stored in the database (i.e., user interface comprising the third data).
        6 A database table stores the received data from the ledger (i.e., first data) and is structured so that it reflects only the current state of a given piece of data, asset, object, etc (i.e., message and message type).
        7 Data from the blockchain is interpreted and stored in a database table.
        8 This process is repeated for multiple transactions of a blockchain network (i.e., second blockchain server, second blockchain transaction).
        9 Transactions are stored in the database table based on a schema (i.e., mapping).
        10 Transactions are stored in the database table based on a schema (i.e., mapping).
        11 A front end interface (i.e., user interface) is presented on the client and allows the client to view transactions stored in the database (i.e., user interface comprising the third data).
        12 A user can request data that is stored in the database table.
        13 The hash values of the original data records from the independent blockchain networks allows the data records to identify which blockchain the data record originally came from.
        14 The combination comprises the database table storing transaction data of a specific type, from which data is retrieved to generate a blockchain transaction that is to be posted to the blockchain.  This generated transaction (i.e., entry in the first blockchain) includes a message type corresponding to the type of transaction stored in the database table.